NO. 07-01-0442-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 6, 2002

______________________________


CYNTHIA KNIERIM, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 38,825-A; HONORABLE DAVID L. GLEASON, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
 On October 17, 2001, a copy of a Notice of Appeal in cause No. 38825-A in the 47th
District Court of Potter County, Texas, was filed with the clerk of this court.  The document
filed gives notice that Cynthia Diane Knierim, appellant, desires to appeal from a
conviction and sentence in such court and cause number. 
 Upon remand from this court, the trial court held a hearing on July 12, 2002.  The
trial court entered findings of fact and conclusions of law following the hearing.  The trial
court found and concluded that appellant wishes to dismiss her appeal. 
	Without passing on the merits of the case, this cause is dismissed.  No motion for
rehearing will be entertained and our mandate will issue forthwith.  


							Phil Johnson
						    	    Justice




Do not publish.

 

ont-size: 12pt">IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JUNE 5, 2008
                                       ______________________________

ROBERTO ANDRES MARTINEZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 187TH DISTRICT COURT OF BEXAR COUNTY;

NO. 2004CR1620; HONORABLE RAYMOND ANGELINI, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant, Roberto Andres Martinez, pleaded nolo contendere to the offense of
Violating Sex Offender Registration.  Pursuant to a plea agreement, the trial court placed
the appellant on deferred adjudication community supervision for a period of two years and
a fine of $1,200.  The State subsequently filed a motion to Enter Adjudication of Guilt and
Revoke Community Supervision.  When advised of the allegations against him, appellant
initially pleaded “not true” to all allegations.   At a subsequent hearing, appellant entered
a plea of “true” to several of the allegations.  As a result of his plea of true, the trial court
assessed punishment of confinement in the Texas Department of Criminal Justice-State
Jail Division for a period of two years.  We affirm.
          Appellant’s attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,
the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel
has candidly discussed why, under the controlling authorities, there is no error in the trial
court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy
of the Anders brief and motion to withdraw and appropriately advised appellant of his right
to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510
(Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a pro se
response.  Appellant has not filed a response.
          By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
 
          Accordingly, counsel’s motion to withdraw is hereby granted
 and the trial court’s
judgment is affirmed.
 
                                                                           Mackey K. Hancock
                                                                                      Justice




Do not publish.